Citation Nr: 9916212	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected osteopetrosis of the left foot with history of 
metatarsal fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected low back strain with x-ray evidence of 
osteopetrosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increase.  

In a January 1997 statement interpreted by the RO as a claim 
for increase, the veteran stated that the pain associated 
with his "bone disease" makes it "virtually impossible" 
for him to be employed.  The veteran appears to be raising 
the issue of a total disability rating based on individual 
unemployability.  This matter is referred to the RO for 
clarification and any appropriate action.

REMAND

The veteran contends that his service-connected low back and 
left foot disorders are more severe than the current ratings 
indicate.  Essentially, he maintains that pain associated 
with the disorders is more severe than depicted by the VA 
examinations conducted to date.

Initially, the Board notes that in rating actions in July 
1992 and June 1997, as well as the report of the most recent 
VA examination, the veteran's service-connected disability 
has been characterized as osteoporosis.  The Board points out 
that the veteran is service-connected for osteopetrosis, a 
disease entity distinct from osteoporosis.  

VA outpatient treatment reports include numerous notations 
referable to the veteran's complaints of pain.  An April 1996 
chart entry noted that the veteran had diffuse joint pain.  
August and October 1996 chart extracts noted complaints of 
low back pain with radiation into the right hip and buttock.  
At that time, the veteran was referred to the Pain Clinic for 
evaluation.  In January 1997, the veteran complained of left 
foot pain and was again referred to the Pain Clinic.

The report of an April 1997 VA examination of the back 
included the examiner's comment that the veteran reported 
that his back "hurts all the time;" however, the examiner 
did not make any observation regarding the effect of pain on 
range of motion.  The report of an examination of the left 
foot did not include any comment regarding pain.  

Any examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, because the diagnostic codes used to 
rate the veteran's low back and left foot are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.  

Although the April 1997 VA examination included the examining 
physician's comment that the veteran had been examined for 
both the feet and the back "at maximum disability as 
per...DeLuca,"  the Board finds those reports inadequate.  The 
examiner did not indicate whether the low back or left foot 
exhibits pain with use, weakened movement, excess 
fatigability, incoordination, or any other functionally 
disabling symptom.  The most recent examination does not 
include any quantifiable explanation as to how any functional 
loss found (for example, pain complained of by the veteran), 
affected the veteran, such as in terms of additional range-
of-motion loss beyond that clinically demonstrated.  DeLuca 
requires that this be done.  

The Board also notes that the April 1997 VA examination 
includes the examiner's references to x-ray studies of the 
back conducted in September 1996 and x-ray studies of the 
foot conducted in January 1997.  It does not appear that 
copies of those reports are associated with the claims 
folder.  On remand, the RO should obtain copies of all 
available treatment records.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently of record, and associate them 
with the claims folder.

2.  The veteran should be afforded an 
appropriate VA examination(s) to 
determine the extent of disabling 
manifestations of his service-connected 
low back and left foot disabilities.  The 
examiner(s) should review the claims 
folder, including a copy of this REMAND, 
and perform all tests and studies 
necessary to address the extent of 
functional impairment due the veteran's 
service-connected low back and left foot 
disabilities.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of the veteran's 
claims under all applicable rating 
criteria and DeLuca.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


